Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims has overcome the remaining rejections. Claims 21, 23-24, 27-32, 34, 36, 37, and 39 are free of the prior art because there is no prior art reasonably teaching or suggesting the claimed tobacco plant comprising an induced mutation in the endogenous gene comprising the sequence shown in SEQ ID NO: 35, wherein the mutation results in reduced expression of the endogenous gene, and reduced root-to-leaf transport of nicotine relative to leaf from the corresponding tobacco plant lacking the mutation, and the methods of making and using.
The closest prior art is Bienert, M.D. (The Plant Journal (2012) 72, 745–757) and GenBank entry Accession No. AFN42938.1 (submitted by Bienert, M.D., 2012).  Bienert  teaches the N. tabacum gene NtABCG5/PDR5, sequence of which has be deposited in the Genbank , as shown in the record for sequence entry AFN42938; and the silencing of this endogenous gene in tobacco, using RNAi (p. 749-750), which resulted in the reduced expression of this endogenous gene. However, Bienert does not teach or suggest reduced nicotine transport in a mutant tobacco plant. Regarding the method claims, the prior art does not teach or suggest the action step of selecting a progeny plant having the PDR5 mutation and reduced nicotine transport with reasonable expectation of success or motivation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 21, 23-24, 27-32, 34, 36, 37, and 39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663